Reese. .T,
The only question before the court'in this case is whether or not 1¿he verdict is supported by the evidence. All that need be said is that although the testimony is not entirely satisfactory still we think it sufficient to sustain the finding of the jury. The question involved'is a question of fact, and to a great extent depends upon the degree of credit to be given to the witnesses. The testimony of plaintiff’s witness is in direct conflict with 'the testimony of the defendant, and it is evident that both cannot be true. This being the case, the jury were the sole judges of their credibility, and the verdict must stand. O’Leary, v. Iskey, 12 Neb., 136. High v. Merchants’ Bank, 6 Neb., 155.
The judgment of the district court is therefore affirmed.
Judgment affirmed.
The other judges concur.